Citation Nr: 1827357	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-28 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for instability of the right knee, to include the propriety of the reduction from 20 percent to noncompensable effective October 1, 2015.  

3.  Entitlement to a compensable rating for instability of the left knee, to include the propriety of the reduction from 10 percent to noncompensable effective October 1, 2015.   

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

In August 2015, the Veteran testified before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted this hearing is no longer with the Board.  The Veteran was subsequently offered a new hearing before a current Veterans Law Judge; however, in an August 2017 written statement, he declined a second Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Increased rating - PTSD

The Veteran seeks an increased rating for his service-connected PTSD.  He was last afforded a VA examination of this disability in April 2013.  Since that time, according to his representative, the Veteran's level of impairment resulting from his PTSD has increased.  The representative points to at least two recent periods of inpatient hospitalization for treatment of the Veteran's PTSD in 2015 and 2017 as evidence of worsening symptomatology.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Thus, based on the above, the Board finds a new VA examination is warranted.  

Increased ratings - Instability of the knees

The Veteran seeks compensable ratings for his service-connected instability of the bilateral knees.  Remand of this issue is required to afford the Veteran a new VA examination to assess the impairment resulting from these disabilities.  Specifically, the prior September 2015 examination is insufficient for determining the proper disability rating for the Veteran's knee disabilities based on the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examination of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and appropriate findings obtained.  





TDIU

Adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

2.  Schedule the Veteran for a VA orthopedic examination of the bilateral knees.  The examiner must describe in detail the current status of the service-connected bilateral knee disabilities and all related manifestations.  The examiner must test and record range of motion for each knee in active motion, passive motion, weight bearing, and nonweight bearing.  The examiner must also determine if any additional limitation of motion results from such factors as pain, pain on use, flare-ups, fatigability, weakness, incoordination, repetitive motion, or similar factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, any other musculoskeletal or other type of impairment resulting from the Veteran's bilateral knee disabilities must be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


